
	

113 S1449 IS: To amend the Internal Revenue Code of 1986 to provide that income attributable to certain passenger cruise voyages beginning or ending in the United States shall be treated as effectively connected with the conduct of a trade or business within the United States.
U.S. Senate
2013-08-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 1449
		IN THE SENATE OF THE UNITED STATES
		
			August 1, 2013
			Mr. Rockefeller
			 introduced the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide
		  that income attributable to certain passenger cruise voyages beginning or
		  ending in the United States shall be treated as effectively connected with the
		  conduct of a trade or business within the United States.
	
	
		1.Taxation of United States
			 cruise industry income of nonresident aliens and foreign corporations
			(a)United States
			 Cruise industry income treated as effectively connected to the conduct of a
			 trade or business within the United States
				(1)Income from
			 sources without the United States
					(A)In
			 generalParagraph (4) of section 864(c) of the Internal Revenue
			 Code of 1986 is amended by redesignating subparagraph (D) as subparagraph (E)
			 and by inserting after subparagraph (C) the following new subparagraph:
						
							(D)United States
				cruise industry income
								(i)In
				generalUnited States cruise industry income shall be treated as
				effectively connected with the conduct of a trade or business within the United
				States.
								(ii)United States
				cruise industry incomeFor purposes of this subparagraph, the
				term United States cruise industry income means income
				attributable to any covered passenger cruise (as defined in paragraph (8)),
				including income directly or indirectly attributable to the carriage of
				passengers and any on-board or off-board activities incidental to such covered
				passenger
				cruise.
								.
					(B)Covered
			 passenger cruiseSubsection (c) of section 864 of such Code is
			 amended by adding at the end the following new paragraph:
						
							(8)Covered
				passenger cruiseFor purposes of paragraph (4)(C)—
								(A)Definition
									(i)In
				generalThe term
				covered passenger cruise means a voyage of a commercial passenger
				cruise vessel—
										(I)that extends over 1 or more nights,
				and
										(II)during which passengers embark or disembark
				the vessel in the United States.
										(ii)Exceptions for
				certain voyagesSuch term shall not include any voyage—
										(I)on any vessel
				owned or operated by the United States, a State, or any subdivision
				thereof,
										(II)which occurs
				exclusively on the inland waterways of the United States, or
										(III)in which a
				vessel in the usual course of employment proceeds, without an intervening
				foreign port of call from one port or place in the United States to the same
				port or place or to another port or place in the United States.
										(B)Passenger
				cruise vesselFor purposes of subparagraph (A)—
									(i)In
				generalThe term passenger cruise vessel means any
				passenger vessel having berth or stateroom accommodations for at least 250
				passengers.
									(ii)ExceptionsSuch
				term shall not include any ferry, recreational vessel, sailing school vessel,
				small passenger vessel, offshore supply vessel, or any other vessel determined
				under regulations by the Secretary to be excluded from the application of this
				part.
									(iii)DefinitionsAny
				term used in this section which is used in chapter 21 of title 46, United
				States Code, shall have the meaning given such term under section 2101 of such
				title.
									.
					(C)Conforming
			 amendmentSubparagraph (A) of section 864(c)(4) of such Code is
			 amended by striking subparagraphs (B) and (C) and inserting
			 subparagraphs (B), (C), and (D).
					(2)Income from
			 sources within the United StatesParagraph (4) of section 887(b)
			 of such Code is amended by adding at the end the following flush
			 sentence:
					
						The
				preceding sentence shall not apply to with respect to any United States source
				gross transportation income which is United States cruise industry income (as
				defined in section
				864(c)(4)(C)(ii))..
				(b)Repeal of
			 exemption from gross income for certain taxpayers
				(1)Nonresident
			 aliensParagraph (1) of section 872(b) of the Internal Revenue
			 Code of 1986 is amended by inserting (other than United States cruise
			 industry income (as defined in section 864(c)(4)(C))) after or
			 ships.
				(2)Foreign
			 corporationsParagraph (1) of section 883(a) of such Code is
			 amended by inserting (other than United States cruise industry income
			 (as defined in section 864(c)(4)(C))) after or
			 ships.
				(c)Income tax
			 treatiesSection 894 of the Internal Revenue Code of 1986 is
			 amended by adding at the end the following new subsection:
				
					(d)Special rule
				for United States cruise industry incomeNotwithstanding
				subsection (a), no tax exemption or reduced tax rate shall be permitted under
				any treaty of the United States with respect to United States cruise industry
				income (as defined in section
				864(c)(4)(C)).
					.
			(d)Effective
			 dateThe amendments made by this section shall apply to income
			 attributable to voyages made after the date of the enactment of this
			 Act.
			
